DETAILED ACTION
Status of the Claims
Claims 2, 13-16, 23-24 and 27-93 are canceled. 
Claims 1, 3-12, 17-22 and 25-26 are pending. 
Claims 10-12, 17-22 and 25-26 are withdrawn as being drawn to non-elected subject matter. 
Claims 1 and 3-9 are currently pending and under consideration.
The following Office Action is in response to Applicant’s communication dated 04/22/2022.  Rejection(s) and/or objection(s) not reiterated from previous office actions are hereby withdrawn.  The following rejection(s) and/or objection(s) are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Modified Claim Rejections – 35 U.S.C. 103(a)
Necessitated by Amendments
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Dirks et al. and Moore et al.
Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dirks et al. (US 2010/0287638, cited in the IDS filed 03/29/2018, of record) in view of Moore et al. (US 2015/0030583, cited in the IDS filed 03/29/2018, of record). 
Regarding claim 1, Dirks teaches a method comprising:
culturing the GBM stem cell to provide a culture (e.g. as per para 0006-0008 and/or 0088);
contacting a first set of aliquots of the culture with individual compounds selected from a panel of compounds (e.g. para 0009 and/or 0088, including vincristine sulfate as per para 0088);
identifying three or more of the selected compounds that cause more than a threshold level of cell death in the first set of aliquots (e.g. by at least 2%...... to 99% as per para 0009, wherein a decrease in proliferation may be caused by cell death as per para 0017); and 
characterizing the patient having the GBM tumor comprising the GBM stem cell as suitable for treatment with one or more combinations comprising the three or more identified compounds (e.g. “[t]he present invention also provides methods for identifying a treatment course for a particular patient having a neural tumor, based on screening of cells taking [sic] from the patient’s tumor” as per para 0088).  
Dirks teaches 
Regarding claim 3, Dirks teaches deriving the GBM stem cell from a GBM tumor tissue, and wherein the culturing step (a) comprises:
adding one or more dissociation enzymes to the GBM tumor tissue (e.g. as per para 0122);
incubating the GBM tumor tissue to facilitate digestion of the GBM tumor tissue by the one or more enzymes (e.g. as per para 0122);
obtaining a suspension of cells from the digested GBM tumor tissue (e.g. as per para 0122); and
propagating the suspension of cells in stem cell culture medium to provide the culture (e.g. as per para 0122).
Regarding claim 4, Dirks teaches the above, wherein the dissociation enzyme is ACCUTASETM (e.g. as per para 0122).
Regarding claims 5 and 6, Dirks teaches the above, wherein the incubating takes place at about 37°C (e.g. as per para 0122).
Regarding claim 7, Dirks teaches the above, wherein the threshold level is about 50% (e.g. as per para 0009 and 0017).
However, it is noted that Dirks does not teach AZD-7762 or disulfiram, as set forth in claim 1.
Regarding claim 1, Moore teaches a chemotherapeutic library of compounds and associated screening assays (e.g. as per para 0097); including AZD-7762 and disulfiram (e.g. as per Table B and para 0126).
It would have been prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to modify the method and system of Dirks with the inclusion of AZD-7762 and disulfiram, wherein one skilled in the art would have been motivated to combine the method of including AZD-7762 and disulfiram in a screening assay because Dirks were already teaching the use of chemotherapeutic compounds in their screening assay and Moore teaches a library of chemotherapeutic compounds including AZD-7762 and disulfiram. There is a reasonable expectation of success of combining Dirks with Moore because both use methodologies of using known therapeutic agents in cancer-related screening assays. 
***
Response to Arguments
The 04/22/2022 remarks argue: not all elements are taught and the present invention has unexpected results.
Specifically, the remarks at page 9 assert that “the cited references either taken alone or in combination, do not render the presently amended claim 1 obvious, at least because none of Dirks, Moore, Ross, or Hothi, alone or in combination, teach or suggest the claimed methods of treating a patient having a glioblastoma multiforme tumor, or the claimed panels comprising at least one of auranofin, bortezomib, colchicine, digoxin, disulfiram, methotrexate, pitavastatin, sertraline, valganciclovir, and vincristine sulfate.”  In response, it is respectfully noted that claim 1 as amended does not actually include a treatment step beyond what is expressed in the preamble.  The claim ends with a step of “characterizing the patient having the GBM tumor comprising the GBM stem cell as suitable for treatment”, which is fairly taught or suggested by Dirks, as detailed in the rejection above.  Further, it is respectfully noted that Dirks teaches a panel comprising vincristine sulfate (e.g. as per para 0088) and Moore teaches at least bortezomib and disulfiram (e.g. as per Table B and para 0126).
Next, the remarks states “Applicant respectfully submits that the unexpectedly improved properties of the presently claimed methods, as detailed in the Declaration of Dr. Parvinder Hothi Pursuant to 37 C.F.R. § 1.132 (submitted November 2, 2020; hereinafter "Declaration"), are both commensurate in scope with the pending claims and sufficient to rebut any prima facie case of obviousness that is asserted in view of Dirks, Moore, Ross, and Hothi, and combinations thereof.”  In response, it is respectfully noted that the scope of the claim is not commensurate in scope with the supposed unexpected results, at least because the unexpected results (as per para 8 on page 4) include “treatment with a combination of three drugs (following the completion of standard of care with radiation and TMZ)”, while the present claims do not include radiation or TMZ.

Dirks et al., Moore et al., and Ross et al.
Claims 1 and 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dirks et al. in view of Moore et al. (US 2015/0030583, cited in the IDS filed 03/29/2018, of record), and further in view of Ross et al. (US 2011/0178046, cited in the IDS filed 04/27/2020, of record). 
Dirk in view of Moore is relied on as above, however, it is noted that the references are silent on the limitation of at least one of the one or more combinations comprises at least one anti-neoplastic/chemotherapeutic compound and at least one other compound, as set forth in claim 8.
Regarding claim 8, Dirks in view of Moore teaches contacting the cells with a therapeutic agent or combination of therapeutic agents; e.g. para. [0088]. 
Regarding claim 8, Ross teaches one chemotherapeutic agent and one additional compound in the treatment of glioblastoma (e.g. as per claim 1 of Ross and/or para 0006). 
Ross teach administering a chemotherapeutic agent and an additional compound resulting in GBM cell senescence (e.g. as per para 0006).
It would have been prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to modify the method and system of Dirks et al. with the method of using a chemotherapeutic and another compound wherein one skilled in the art would have been motivated to combine Ross et al.’s method because Ross et al. taught that such a method resulted in cancer cell senescence.  There is a reasonable expectation of success of combining Dirks et al. with Ross et al. because both use methodologies concerning the treatment of glioblastoma. 
***
Response to Arguments
Applicant does not offer further arguments regarding the above obviousness rejections beyond what was set forth with regard to the 35 U.S.C. § 103 rejection, above.  To the extent that Applicant is merely repeating their previous argument, the Examiner contends that those issues were adequately addressed in the above sections, which are incorporated in their entireties herein by reference.

Dirks et al., Moore et al., and Hothi et al.
Claims 1, 3-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Dirks et al. in view of Moore et al. (US 2015/0030583, cited in the IDS filed 03/29/2018, of record), and further in view of Hothi et al. (Oncotarget, 2012, 3, pages 1124-1136, cited in the IDS filed 04/27/2020, of record).
Claim 9 depends from claim 1 with the further limitation that step (c) further comprises:
from the identified three or more selected compounds, further selecting at least two compounds as preferred compounds based on at least one of the following characteristics:
-- overall level of cell death causes in the first set of aliquots;
-- known ability to cross the blood-brain barrier in a GBM patient and 
-- known likely side effects to a GBM patient, and
wherein step (d) further comprises characterizing the GBM tumor as suitable for treatment with one or more combinations of the preferred compounds. 
Regarding claim 9, Dirks teaches further characterizing the GBM stem cell as suitable for treatment with one or more combinations of the preferred compounds (e.g. as per para 0088). 
Dirks et al. does not teach further selecting at least two compounds as preferred compounds based on at least one of the following characteristics: overall level of cell death caused in the first set of aliquots; known ability to cross the blood-brain barrier in a GBM patient; and known likely side effects to a GBM patient, and wherein step (e) further comprises characterizing the GBM tumor as suitable for treatment with one or more combinations of the preferred compounds.
Regarding claim 9, Hothi is concerned with overall-level of GSC death, side-effects of compounds used to treat glioblastoma and are further concerned with compounds able to cross the blood-brain barrier; e.g. abstract and page 1134, paragraph 1. 
It would have been prima facie obvious to one of ordinary skill in the art before the filing of the claimed invention to modify the method and system of Dirks et al. and Moore et al. with the  teachings of Hothi et al., wherein one skilled in the art would have been motivated to combine teachings of Hothi et al. because Hothi et al. are concerned with the effects of compounds that are best at causing cell death in GSCs, the same interest taught by Dirks et al., but further are concerned with the side-effects of the compounds and the ability to reach the cells of interest in the patient’s brain tumor. Regarding the limitation of selecting 2 additional compounds, Dirks et al. were already teaching combinations of compounds and Hothi et al. teach a compound used either as a monotherapy or as an adjuvant, suggesting other therapeutic agents. There is a reasonable expectation of success of combining Dirks and Moore with Hothi because both Dirks and Hothi both taught GSC cultures in the screening of potential therapeutic compounds.  
***
Response to Arguments
Applicant does not offer further arguments regarding the above obviousness rejections beyond what was set forth with regard to the 35 U.S.C. § 103 rejection, above.  To the extent that Applicant is merely repeating their previous argument, the Examiner contends that those issues were adequately addressed in the above sections, which are incorporated in their entireties herein by reference.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571) 270-1022 and FAX number is (571)270-2022.  The examiner can normally be reached M-F 10-6:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639